Citation Nr: 0304268	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
postoperative residuals of a bone spur, left heel, from 
November 1, 1996 to June 17, 1999.  

2.  Entitlement to an increased evaluation for residuals of a 
bone spur, in excess of 10 percent from June 18, 1999.  

3.  Entitlement to a compensable rating for chronic muscle 
strain of the right hip.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
service retirement in October 1996.  The veteran earned an 
Air Assault Badge and a Master Parachutist Badge during his 
periods of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1997 and 
February 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In April 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

This decision will address the issues of entitlement to a 
rating in excess of 10 percent for postoperative residuals of 
a bone spur of the left heel and entitlement to a compensable 
evaluation for chronic muscle strain of the right hip.  With 
respect to the left ankle and right knee claims listed above, 
the Board finds that the veteran filed a notice of 
disagreement with the RO's denial of these issues, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  

The Board noted in its April 2001 remand that several other 
issues had been claimed by the veteran, and had not been 
adjudicated by the RO.  Among those issues was entitlement to 
service connection for cramping of the left leg as secondary 
to service-connected postoperative residuals of a bone spur 
of the left heel; whether new and material evidence had been 
submitted to reopen a claim for service connection for a low 
back condition; and whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
left hip disability.  It appears these issues have been 
adjudicated.  A September 2002 rating decision granted 
service connection for herniated nucleus pulposus of the 
fifth lumbar vertebra, claimed as left hip pain and left leg 
cramping. 

However, the Board wishes to bring to the RO's attention that 
in February 1997, the veteran was denied service connection 
for a low back disability and a left hip disability.  He was 
informed of that finding on February 14, 1997.  The RO 
received a notice of disagreement (NOD) on February 18, 1998.  
While the veteran was informed that he did not timely 
disagree, there is no postmark of record for the February 18, 
1998 statement.  Under 38 C.F.R. § 20.305 (2002), the RO may 
wish to consider the issue of timeliness of the NOD on those 
issues, and the subsequent grant of service connection for 
both disabilities with an effective date of April 30, 2000.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  A bone spur of the left heel, status post surgery was 
productive of pain, tenderness and paresthesia from November 
1, 1996 to June 17, 1999, as well as thereafter.  

3.  A right hip disability is manifested by complaints of 
pain.  Extension is to 0 degrees; flexion is to 90 degrees; 
adduction is to 20 degrees; abduction is to 40 degrees; and 
internal rotation is to 20 degrees, without pain.  X-rays are 
negative.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for a bone spur of the left heel, status post 
surgery, from November 1, 1996 to June 17, 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Code 5284 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for a bone spur of the left heel, status post surgery have 
not been met at any time since November 1, 1996.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5284 
(2002).  

3.  The criteria for a compensable rating for chronic muscle 
strain of the right hip have not been met.  38 U.S.C.A. § 
1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would be 
retrieved by the Secretary in an October 2001 letter from the 
RO.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2002).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3 (2002).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, one of the issues on appeal stems from an initial grant 
of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Evidence

In July 1996, the veteran sought service connection for 
several disabilities, including a left foot disability and a 
right hip disability.  In February 1997, the RO granted 
service connection for residuals of a bone spur of the left 
heel, status post surgery and assigned a noncompensable 
evaluation effective from November 1, 1996.  The RO also 
granted a noncompensable evaluation for chronic muscle strain 
of the right hip, and assigned a noncompensable evaluation, 
effective from November 1, 1996.  This was based on the 
veteran's service medical records and a VA examination 
report.  The service medical records showed treatment for 
right hip complaints on several occasions.  The veteran was 
diagnosed with bursitis.  At separation in April 1996, he 
complained of right hip discomfort when running or walking 
long distances.  The service records also showed that the 
veteran was treated for a left calcaneal spur in 1995, and 
underwent surgery that same year.  At separation, left foot 
pain was documented.  


On VA examination in January 1997, the veteran complained of 
moderate tingling discomfort in the left heel for 10 minutes 
after waking up.  He complained of hip pain.  Examination 
showed a normal gait.  Motion of the right hip was as 
follows: flexion to 129 degrees; and abduction to 35 degrees.  
Motion was noted to be with moderate to severe pain.  X-rays 
of the hips and the left foot, heel and ankle showed no 
abnormality.  The pertinent diagnoses were: chronic muscle 
strain, bilateral hip joints with possible early degenerative 
arthritis in both joints with moderate to severe pain after 
sitting for two hours; and history of bone spur removed from 
left heel with residual bone spur and tenderness with 
paresthesia secondary to surgery without sensory deficit.  

In March 1997, the RO denied a compensable evaluation for the 
veteran's bone spur of the left foot.  The veteran disagreed 
with that determination of his initial evaluation in February 
1998, and requested an increased evaluation for his right hip 
disability.  

The veteran underwent a VA orthopedic examination in May 
1998.  The veteran recited his medical history while in 
service.  A limping gait and an absent left Achilles' reflex 
were noted on examination.  Dorsiflexion of the feet was 
noted to be 5/5 strength, bilaterally and the Achilles reflex 
was 1+ on the right and 0 on the left.  The diagnoses 
included bone spur of left heel and muscle strain of the hip, 
not found, and it was noted in parenthesis that this was 
actually radicular pain from disc disease.  

In an addendum to the May 1998 examination report, dated in 
August 1998, the examiner stated that on VA examination in 
May 1998, the examiner felt that the veteran has a chronic 
muscle strain in bilateral hip joints that was possibly due 
to early degenerative arthritis, while subsequent X-rays 
showed no bony abnormalities of the hips.  On VA examination 
of the veteran in May 1998, the examiner did not find 
evidence of muscle strain of the hip, but found evidence that 
the veteran's pain was actually radicular in nature and 
stemming from his intervertebral disc disease. It was further 
noted that the veteran had documented radicular pain in the 
past.  The examiner expressed the opinion that the veteran's 
hip pain was secondary to his intervertebral disc disease and 
was not secondary to hip muscle strain; that chronic hip 
muscle strain would be a very unusual orthopedic problem; and 
that intervertebral disc disease with radicular pain would be 
very typical with the veteran's history.  

In August 1998, the RO confirmed and continued the 
noncompensable evaluation for a right hip disability.  

Records from Fort Leonard Wood Army Hospital show that in 
June 1999, the veteran was treated for complaints of left 
heel pain and cramping of the left calf.  The examiner found 
tenderness at an incision site inferior to the left calcaneal 
surface.  The examiner diagnosed calcaneal pain of uncertain 
etiology and the veteran was to be referred to podiatry for 
further evaluation.  X-rays showed a plantar calcaneal spur.  

A report of VA orthopedic examination, conducted in November 
1999, shows that the examiner reviewed a portion of the 
veteran's service medical records.  The examiner noted that 
the veteran's service medical records showed that he was seen 
on multiple occasions during active service for left foot 
problems.  He cited a history offered by the veteran of 
making numerous parachute jumps while on active duty, with 
bruises, stiffness, joint pain, back pain, and other 
problems.  The veteran currently complained of pain in the 
lower back, radiating down the left buttock and back of his 
left leg into the foot, causing pain on hip flexion, and on 
prolonged sitting, standing or walking; inability to run or 
to play racquetball; and requiring that he take Motrin, 800 
mgs. three times daily.  He further related that he underwent 
left heel surgery while on active duty, resulting in numbness 
on the bottom portion of his left heel.  

On examination, the veteran walked with a limp, favoring the 
left side, and was unable to maintain a particular position 
for a prolonged period, but had to frequently stand or change 
position.  Range of right hip motion was to 28 degrees on 
lateral abduction and 80 degrees on forward flexion.  
Circumferential measurements were essentially equal at thighs 
and calves; motor strength was normal, bilaterally; and 
reflexes were normal except for an absent left Achilles' 
reflex.  Range of ankle motion was to 14 degrees on 
dorsiflexion and 34 degrees on plantar flexion on the left.  
A 4 cm. round area of paresthesias was found on the bottom of 
the left heel, and a pale, flat, 3 cm. non-disfiguring scar 
was noted over the medial portion of the left foot.  An X-ray 
of the left foot revealed plantar calcaneal bone spurs.  The 
diagnoses were paresthesias of a small portion of the left 
heel; and no physical evidence of chronic right hip strain.  

A rating decision of February 2000 granted an increased 
rating of 10 percent for postoperative residuals of a bone 
spur, left heel; and denied a compensable rating for chronic 
muscle strain, right hip.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of 
March 3, 2000.

In March 2000, the veteran took issue with the evaluation for 
his service-connected left heel and right hip disabilities.  

Medical records from Fort Leonard Wood Army Hospital show 
that in an August 2000 orthopedic clinic note, on follow up 
for a back disability, the examiner noted that the veteran 
had 4+/5 strength with left ankle dorsiflexion and an absent 
left ankle reflex.  A pertinent diagnosis was not given.  

The veteran underwent a VA orthopedic examination in June 
2002.  The claims file, service medical records, VA 
examinations and post-service medical records were noted to 
have been reviewed.  The veteran reported that after his left 
foot surgery his pain improved considerably and that the only 
residual that he has is numbness in the plantar aspect of his 
heel.  He stated that at the present time he has no 
limitation of physical activities because of his left foot.  
He reported that he has no heel pain, but only a numbness on 
the plantar surface of the left heel.  The veteran reported 
that he was employed at Fort Leonard Wood.  Examination 
showed that the veteran did not limp and he did heel-toe 
walking normally.  The examiner stated that this evidenced 
good strength, balance and coordination.  It was noted that 
the veteran experienced some discomfort in his left leg while 
heel walking on the left.  It was noted that there was no 
heel pain when heel walking.  There was a 2-cm atrophy of the 
left calf.  Motion of the hip was done in a pain-free manner 
with no subjective complaints of discomfort.  It was noted 
that there was full extension to 0 degrees; flexion was to 90 
degrees; adduction was to 20 degrees; abduction was to 40 
degrees; and internal rotation was to 20 degrees.  Movement 
from supine to sitting was done normally without visible 
evidence of pain.  

Examination of the left foot showed a 3.5-cm. longitudinal 
scar on the medial border of the left calcaneus just cephalad 
to the weightbearing surface of the heel pad.  The scar was 
noted to be well-healed and not tender.  There was full range 
of motion of the left foot and ankle with no restriction.  
Ankle motion was as follows: dorsiflexion to 15 degrees; and 
plantar flexion to 40 degrees.  Subtalar joint, forefoot, and 
mid foot motion was normal with no restriction and no pain.  
There was no pain on stretch of the plantar fascia, and no 
tenderness over the calcaneus or over the plantar fascia.  
Strength was 5/5.  There was no soft tissue swelling about 
the left foot.  Palpation of the hips showed no tenderness 
over the trochanteric areas, gluteal areas or the sacroiliac 
joints.  Plantar fasciitis was diagnosed.  X-rays showed no 
acute abnormality in the left foot and a small plantar 
calcaneal spur.  X-rays of the pelvis were negative.  

The examiner stated that the only disability now present in 
the left foot was numbness secondary to surgery on the left 
heel.  He reported that the diagnosis of a bone spur in the 
left heel and plantar fasciitis were truly the same clinical 
diagnosis.  It was also stated that there was no evidence 
that there is arthritis or bursitis of the hips.  It was 
opined that the complaint concerning the hips was secondary 
to a lumbar spine disability.  It was further opined that the 
cramping in the left leg was related to a lumbar disk and not 
to the surgery for plantar fasciitis of the left foot or to 
the bone spur.  

The veteran underwent a VA neurological examination in June 
2002.  The claims file was noted to have been reviewed.  It 
was noted that the veteran is employed as a maintenance 
supervisor.   Examination showed a normal walk.  He could 
rise to and walk on his heels and toes.  Ankle reflexes and 
plantar responses were absent.  No pertinent diagnoses were 
given.  



A Left Foot Disability

The veteran's left foot disability is rated under Diagnostic 
Code 5284.  As such, for foot injuries, a 30 percent rating 
is assigned for a severe case.  If moderately severe, a 20 
percent rating is appropriate.  If the foot injury is 
moderate a 10 evaluation is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45. VAOPGCPREC 09-98.  

An evaluation of the level of disability of a joint must 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The medical evidence indicates that from service until 1999, 
the veteran had complaints of pain, tingling, tenderness, and 
paresthsias.  Medical findings include limping.  These 
findings reasonably support the assignment of a 10 percent 
evaluation under Diagnostic Code 5284 with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 showing 
functional loss and moderate impairment.  The evidence, 
however, does not show findings such as limitation of motion 
of the left foot, or symptoms that would show more than 
moderate impairment of the left foot, during this time frame.  
Thus an evaluation of 10 percent, but no more, should be 
assigned from November 1, 1996 to June 17, 1999.  

The Board finds that a rating beyond 10 percent is not 
warranted for any time period since the initial claim was 
filed on November 1, 1996.  The record does not show that the 
veteran's left foot disability results in moderately severe 
impairment.  In this regard, on VA examination in November 
1999, the veteran complained of left heel numbness.  Motion 
of the left ankle was decreased and there was a small area of 
paresthesias.  In August 2000, there was slight diminished 
strength in the left ankle.  However, on the most recent VA 
examination in June 2002, the veteran noted only numbness in 
the left foot, with no pain.  There was full range of motion 
of the ankle, no tenderness, and 5/5 strength.   

As to functional impairment, the veteran reported that he had 
no limitation of physical activities due to his left foot 
disability, and no heel pain.  It was noted most recently 
that he did not limp and he heel-toe walked normally.  He had 
good strength, balance and co-ordination.  Motion was full.  
The Board finds that from November 18, 1999 on, a rating of 
10 percent, and no more, is appropriate.  

The Board has considered whether a separate evaluation for a 
scar is warranted.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for any 
one of [the] conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions," and that 
such combined ratings do not constitute pyramiding prohibited 
by 38 C.F.R. § 4.14 (2002).  Esteban v. Brown, 6 Vet. App. at 
261-62.  A separate 10 percent rating may be assigned for 
superficial scars which are tender and painful on objective 
demonstration, limit motion, or are poorly nourished with 
repeated ulceration; however, the veteran's left foot scar 
has been described as well-healed and not tender.  38 C.F. R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (effective prior to 
August 30, 2002).  Further, the scar is not shown to be 
unstable, painful, or to be of a size that would support a 
separate 10 percent rating under the revised regulations.  38 
C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(effective from August 30, 2002).  Thus, a separate 10 
percent rating is not warranted.  

A Right Hip Disability

Standard range of motion of the hip is 125 degrees flexion 
and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II.  Under 
Diagnostic Code 5251, when extension of the thigh is limited 
to 5 degrees, a 10 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2002).  Under Diagnostic Code 
5252, flexion of the thigh limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, flexion limited to 20 degrees warrants a 
30 percent rating, and flexion limited to 10 degrees warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2002).  Under Diagnostic Code 5253, limitation of rotation 
prohibiting toeing out to no more than 15 degrees warrants a 
10 percent rating.  Limitation of adduction such that the 
person is unable to cross his legs warrants a 10 percent 
rating.  Abduction limited to no more than 10 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2002).  

On VA examination in November 1999, motion of the right hip 
was to 28 degrees on lateral abduction and to 80 degrees on 
forward flexion.  In June 2002, extension was to 0 degrees, 
flexion was to 90 degrees, adduction was to 20 degrees, and 
abduction was to 40 degrees.  There was no other limitation 
of motion of the hip or thigh noted.  Therefore, a 
compensable rating under the above noted diagnostic codes is 
not warranted, since there is no showing of limitation of 
motion to the degree that would support the assignment of a 
compensable rating.  

There is no evidence that the veteran has ankylosis of the 
hip or flail joint, so a rating under either Diagnostic Code 
5250 or Diagnostic Code 5254 would not be appropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5250, 5254 (2002).  

Under Diagnostic Code 5255, the minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2001). None of the 
criteria contemplated under this diagnostic code have been 
shown in the present case.  

As to arthritis of the right hip, under the Rating Schedule, 
the rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups. Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  In this instance, X-rays do 
not confirm the presence of arthritis; thus a ten percent 
rating is not warranted based on this Code.  

Ratings based on limitation of motion alone must also 
consider pain, fatigue, incoordination, and the effect of 
repetitive motion on the level of disability. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2002).  The June 2002 VA examiner noted that the veteran had 
pain free motion of the hip with no subjective complaints of 
discomfort.  Accordingly, while he has some limitation of 
motion, this is not due to pain.  In addition, the 
examination report does not indicate that the veteran had any 
fatigue, weakness, or lack of endurance with repetitive use 
of his hips or during flare-ups.  Of note is the May 1998 
opinion by a VA examiner that the veteran's right hip pain is 
attributable to his intervertebral disc disease and not his 
muscle strain.  The Board has confidence that the findings 
reported represent an accurate picture of the extent of the 
veteran's right hip disability.



Conclusion

The evidence supports the assignment of a compensable 
evaluation for a left foot disability from the period of 
November 1, 1996 to June 17, 1999, and the assignment of no 
more than 10 percent thereafter.  The evidence shows that the 
veteran is correctly compensated with the noncompensable 
rating for his service-connected right hip disability.  The 
preponderance of the evidence is against higher ratings.  
While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2002).  


ORDER

An initial evaluation of 10 for postoperative residuals of a 
bone spur, left heel, from November 1, 1996 to June 17, 1999, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.   

An evaluation in excess of 10 percent for postoperative 
residuals of a bone spur, left heel, is denied.  

A compensable evaluation for chronic muscle strain of the 
right hip is denied.  


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

When any written document is required to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305 (2002).

A February 1997 rating decision denied the veteran's claims 
for service connection for a left ankle disability and for a 
right knee disability.  He was notified of that decision on 
February 14, 1997.  On February 18, 1998, the RO received the 
veteran's statement identified as his "disagreement" with the 
RO's recent denial of his claims for service connection for 
several disabilities which included his right knee and left 
ankle disabilities.  

The RO incorrectly told the veteran that his NOD was not 
timely.  No postmark is of record.  Taking the day his NOD 
was received - a Wednesday - 38 C.F.R. § 20.305 mandates that 
five days, not including weekends, be subtracted to determine 
timeliness.  That would mean the NOD was postmarked prior to 
expiration of the one-year appeal period and was timely.  The 
Board notes that the veteran was advised by the RO in April 
1998 that he needed to submit new and material evidence to 
reopen these claims.  He was incorrectly told that the 
February 1997 rating decision was final.

It is proper to remand these claims because the veteran has 
not been provided a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, these claims are REMANDED for the following:

The RO should provide the veteran and his 
representative with a statement of the case as to 
the issues of entitlement to service connection for 
a left ankle disability and a right knee 
disability.  The veteran should be informed that he 
must file a timely and adequate substantive appeal 
in order to perfect an appeal of either of these 
issues to the Board.  38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2002).  If a timely substantive 
appeal is not filed the claims should not be 
certified to the Board.  If so, subject to current 
appellate procedures and after ensuring that all 
requirements of the VCAA have been met, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.



		
	Michelle Kane
	Acting Veterans Law Judge

		IMPORTANT NOTICE:  
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


